


116 HR 8478 IH: Online Accessibility Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8478
IN THE HOUSE OF REPRESENTATIVES

October 1, 2020
Mr. Budd (for himself and Mr. Correa) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Americans with Disabilities Act of 1990 to include consumer facing websites and mobile applications owned or operated by a private entity, to establish web accessibility compliance standards for such websites and mobile applications, and for other purposes.


1.Short titleThis Act may be cited as the Online Accessibility Act.  2.Amendment to the Americans with Disabilities Act of 1990 relating to consumer facing websites and mobile applications owned or operated by a private entityThe Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) is amended by adding at the end the following new title:

VIConsumer Facing Websites and Mobile Applications Owned or Operated by a Private Entity
601.Requirements for consumer facing websites and mobile applications owned or operated by a private entity
(a)General ruleNo individual, by reason of a disability, shall be excluded from participation in or be denied the full and equal benefits of the services of a consumer facing website or mobile application, or be subjected to discrimination by any private owner or operator of a consumer facing website or mobile application. (b)Standard for compliance (1)In generalA consumer facing website or mobile application shall be considered compliant under the requirements of this section if such website or mobile application is in substantial compliance with the Web Content Accessibility Guidelines (referred to in this title as WCAG) 2.0 Level A and Level AA standard established by the Accessibility Guidelines Working Group, or any subsequent update, revision, or replacement to the WCAG 2.0 Level A and Level AA standard published by the World Wide Web Consortium or successor organization.
(2)Alternative means of accessA private entity that owns or operates a consumer facing website or mobile application that is not in substantial compliance with the standard set forth under paragraph (1) shall provide an alternative means of access for individuals with disabilities that is equivalent to access the content available on such website or mobile application. (c)Regulation (1)Access Board (A)In generalThe Architectural and Transportation Barriers Compliance Board (referred to in this title as the Access Board), shall issue and publish standards setting forth—
(i)for purposes of this title, a definition of substantial compliance, alternative means of access, and consumer facing website or mobile application; and (ii)regulations necessary to implement the standard set forth in subsection (b).
(B)Timing of regulationsFor purposes of this title: (i)Not later than 180 days after the date of the enactment of this Act, the Access Board shall promulgate a notice of proposed rulemaking.
(ii)Upon issuance of the notice under clause (i), the Access Board shall solicit comments from the public on such proposed rule for a period of 90 days. (iii)After the Access Board has reviewed the comments solicited under clause (ii) and revised such proposed rule, the Office of Management and Budget shall conduct a regulatory assessment of the rule for a period not to exceed 90 days.
(iv)Not later than 365 days after the Office of Management and Budget has completed the regulatory assessment under clause (iii), the Access Board shall issue final regulations. (C)Review and amendmentThe Access Board shall periodically review and, as appropriate, amend the standard required under subsection (b) to reflect technological advances or changes in electronic and information technology.
(2)Department of JusticeNo later than 365 days after the end of the comment period under subparagraph (B)(ii), the Attorney General shall establish a procedure for receiving and investigating complaints filed under this title. (3)Flexibility for small business concernsRegulations established under this section shall include flexibility for small business concerns to comply with the standard under subsection (b).
602.Administrative remedies
(a)Exhaustion of administrative remediesNo individual may bring an action before a civil court to enforce the provisions of this title until all administrative remedies under this section have been exhausted. (b)Notice to owner or operatorPrior to filing a complaint with the Attorney General under subsection (c), an individual must first notify the private owner or operator of a consumer facing website or mobile application that such website or mobile application is not in compliance with the standard for compliance under section 601 of this title.
(1)If within 90 days of receiving notice under subsection (b) the owner or operator of a consumer facing website or mobile application fails to bring such website or such application into compliance with the requirement under section 601 of this title, an individual may file a complaint with the Department. (2)If an individual files a complaint with the Department of Justice (referred to in this title as the Department) under paragraph (1), a copy of such complaint shall be provided to the owner or operator of a consumer facing website or mobile application.
(c)Reporting of violations to Attorney General
(1)Deadline to file complaintIf an individual files a complaint with the Department, such complaint shall be filed within the 90-day period beginning on the date after the 90-day period under subsection (b)(1) has terminated. (2)Investigation by Attorney GeneralUpon receiving a complaint of an alleged violation, the Attorney General shall complete an investigation within 180 days to determine whether a violation exists.
(3)Final agency determinationThe Attorney General shall be considered to have made a final determination on a complaint if— (A)during the 180-day period after a complaint has been filed with the Department, the Attorney General determines the owner or operator of a consumer facing website or mobile application is not in compliance with the standard set forth under section 601; or
(B)the 180-day period expires without the Attorney General having made such a final determination. (d)Enforcement by attorney general (1)Denial of rights (A)Duty to investigate (i)In generalThe Attorney General shall investigate alleged violations of this title, and shall undertake periodic reviews of compliance of consumer facing websites and mobile applications under this title.
(ii)Attorney general certificationOn the application of a State or local government, the Attorney General may, in consultation with the Access Board, and after prior notice and a public hearing at which persons, including individuals with disabilities, are provided an opportunity to testify against such certification, certify that a State law or local ordinance that establishes accessibility requirements that meets or exceeds the minimum requirements of this Act for the accessibility and usability of consumer facing websites and mobile applications under this title. At any enforcement proceeding under this section, such certification by the Attorney General shall be rebuttable evidence that such State law or local ordinance does meet or exceed the minimum requirements of this Act. (B)Potential violationIf the Attorney General has reasonable cause to believe that—
(i)any person or group of persons is engaged in a pattern or practice of discrimination under this title; or (ii)any person or group of persons has been discriminated against under this title and such discrimination raises an issue of general public importance, the Attorney General may commence a civil action in any appropriate United States district court. 
(2)Authority of courtIn a civil action under paragraph (1)(B), the court may— (A)grant any equitable relief that such court considers to be appropriate;
(B)order monetary damages to persons aggrieved when requested by the Attorney General; and (C)assess a civil penalty against the entity in an amount—
(i)not to exceed $20,000 for a first violation; and (ii)not to exceed $50,000 for any subsequent violation.
(3)Punitive damagesFor purposes of paragraph (2)(B), the term monetary damages and such other relief does not include punitive damages. (4)Single violationFor purposes of paragraph (2)(C), in determining whether a first or subsequent violation has occurred, a determination in a single action, by judgment or settlement, that the consumer facing website or mobile application has engaged in more than one discriminatory act shall be counted as a single violation.
(5)Judicial considerationIn a civil action under paragraph (1)(B), the court, when considering what amount of civil penalty, if any, is appropriate, shall give consideration to any good faith effort or attempt to comply with this Act by the entity. 603.Private right of action (a)In generalUpon exhausting all administrative remedies under section 602, any individual aggrieved by a violation of this title may commence a civil action in any appropriate court of the United States against the owner or operator of a consumer facing website or mobile application that engages in such a violation, unless the Attorney General has instituted an enforcement action under this title. A civil action under this title is the sole and exclusive remedy for any person aggrieved by the failure of any consumer facing website or mobile application to meet the requirements of section 601. In any action filed under this title, the complaint shall plead with particularity each element of the plaintiff’s claim, including the specific barriers to access a consumer facing website or mobile application.
(b)TollingWith respect to the running of the statutory periods of limitation for such action, the running of such statutory periods shall be deemed suspended during the period beginning on the date of the enactment of this Act and ending 180 days after the date the Access Board has issued final regulations under section 601. 604.DefinitionsIn this Act:
(1)Consumer facing websiteThe term consumer facing website means any website that is purposefully made accessible to the public for commercial purposes. (2)Mobile applicationsThe term mobile application means a consumer facing software application that can be executed on a mobile platform, or a web-based software application that is tailored to a mobile platform but is executed on a server.
(3)Small businessThe term small business concern has the meaning given such term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).. 3.Clerical amendmentThe table of contents of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) is amended by inserting after the item relating to section 515 the following new item:


Title VI—Consumer Facing Websites and Mobile Applications
Sec. 601. Requirements for consumer facing websites and mobile applications owned or operated by a private entity.
Sec. 602. Administrative remedies.
Sec. 603. Private right of action.
Sec. 604. Definitions..

